Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 4 of US 10541279 in view of Kwon (US 20140232956). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of this Application
US 10541279

an organic light emitting device layer; 
a thin film encapsulation layer on the organic light emitting device layer; 
a buffer layer directly on the thin film encapsulation layer; and 
a touch sensing unit directly on the buffer layer, the touch sensing unit 10comprising: 

a first conductive pattern on the buffer layer; 
an insulating layer covering the first conductive pattern; and 
a second conductive pattern on the insulating layer, the second conductive pattern partially crossing the first conductive pattern, and 










having a 15thickness that is greater than a thickness of the first conductive pattern.
1. A display device comprising: a display panel; and 




a touch sensing unit on the display panel, the touch sensing unit comprising: 

a first conductive pattern on the display panel; 
an insulating layer covering the first conductive pattern; and 
a second conductive pattern on the insulating layer, partially crossing the first conductive pattern, and 

comprising: first touch sensor parts; second touch sensor parts spaced from the first touch sensor parts; and first connection parts connecting respective ones of the first touch sensor parts, wherein the first conductive pattern comprises electrically conductive second connection parts connecting respective ones of the second touch sensor parts, and 
wherein the second conductive pattern has a thickness that is greater than a thickness of the second connection parts. 

  4. The display device of claim 1, wherein the thickness of the first conductive pattern is equal to or greater than about 1800 angstroms, and equal to or less than about 2100 angstroms, and wherein the thickness of the second conductive pattern is equal to or greater than about 2700 angstroms, and equal to or less than about 3500 angstroms.




US 10541279 do not expressly disclose a buffer layer directly on the thin film encapsulation layer.
But in similar art Kwon disclosed a buffer layer (fig. 1E, item 181) directly on the thin film encapsulation layer (fig. 1, item 188)
At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine current application with Kwon teaching so that it may include a buffer layer directly on the thin film encapsulation layer.

The motivation is simple substitution of known element to yield predictable results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20160313837) in view of Kwon (US 20140232956) and Kim (US 20150185911).
Regarding claim 1 Zhu disclosed a display device (fig.1) comprising: 
an organic light emitting device layer (fig. 1, item 104); 
a thin film encapsulation layer (fig. 1, item 106) on the organic light emitting device layer; 
a touch sensing unit (fig. 1, items comprising 105 and 107) directly on the buffer layer (fig. 1, item 102), the touch sensing unit 10comprising: 
a first conductive pattern (fig. 1, item 105) on the buffer layer (fig. 1, item 106); 
an insulating layer covering the first conductive pattern ([0074] As being different from Embodiment 1, in the present embodiment, separating pillars 109 adapted for separating the second electrodes are configured on the substrate 101, so as to rendering the first conductive units 105 insulated from one another); and 
a second conductive pattern on the insulating layer (fig. 1, ABSTRACT: the second conductive units (107) are configured to be insulated from each other), 

Zhu does not expressly teach a buffer layer directly on the thin film encapsulation layer; and the second conductive pattern having a 15thickness that is greater than a thickness of the first conductive pattern. 

However Kwon teach a buffer layer (fig. 1E, item 181) directly on the thin film encapsulation layer (fig. 1E, item 188).

Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Zhu in light of Kwon so that it may include a buffer layer directly on the thin film encapsulation layer.
The motivation is simple substitution of known element to yield predictable results.

Zhu does not expressly teach the second conductive pattern partially crossing the first conductive pattern, being electrically insulated from the first conductive pattern, and having a thickness that is greater than a thickness of the first conductive pattern. 

However Kim teach the second conductive pattern (fig. 3, second conductive pattern 132) partially crossing the first conductive pattern (fig. 3, first conductive pattern 131), being electrically insulated from the first conductive pattern, and having a thickness that is greater than a thickness of the first conductive pattern (fig. 3 see below for thickness in red and purple). 

    PNG
    media_image1.png
    510
    699
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Zhu in light of Kim so that it may include the second conductive pattern partially crossing the first conductive pattern, being electrically insulated from the first conductive pattern, and having a thickness that is greater than a thickness of the first conductive pattern. 
The motivation is simple substitution of known element to yield predictable results.
Regarding claim 2 Zhu disclosed wherein the first conductive pattern (fig. 1, item 105) is directly on the buffer layer (fig. 1, fig. 1, item 106). 

Regarding claim 3 Zhu disclosed wherein the buffer layer comprises at least one of a silicon nitride, a silicon-oxy-nitride, and a silicon oxide ([0056]).

Regarding claim 4 Zhu disclosed wherein the thin film encapsulation layer comprises:  25a first inorganic layer; an organic layer on the first inorganic layer; and a second inorganic layer on the organic layer ([0056] Both of the first encapsulation layer 106 and the second encapsulation layer 108 comprise a single layer of or multiple alternately arranged layers of organic films and/or inorganic films. The inorganic film is selected from but not limited to silicon nitride film, silicon oxide film. The organic film is selected from but not limited to ultraviolet ray curable resin film, silicon dioxide--acrylic resin composite material film).

Regarding claim 5 Zhu disclosed wherein the buffer layer is directly on the second inorganic layer.
Regarding claim 14 Zhu disclosed wherein the second conductive pattern comprises:  
20first touch sensor parts; second touch sensor parts spaced from the first touch sensor parts (fig1, item 105, 107 spaced from each other); and 
first connection parts connecting respective ones of the first touch sensor parts, wherein the first conductive pattern comprises electrically conductive second connection parts connecting respective ones of the second touch sensor parts (fig. 2).

Regarding claim 15 Zhu disclosed wherein the second connection parts (fig. 1, item 107) are directly on the buffer layer (fig. 1, item 106).
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20160313837) in view of Kwon (US 20140232956) and Kim (US 20150185911) and further in view of Lee (US 20160103549).
Regarding claim 16 Zhu does not expressly teach thickness of the insulating layer is less than a thickness of the second conductive pattern.
However Lee teach thickness of the insulating layer (fig. 4C insulating layer 421) is less than a thickness of the second conductive pattern (fig. 4C, item 410).

Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Zhu in light of Lee so that it may include thickness of the insulating layer is less than a thickness of the second conductive pattern.

The motivation is simple substitution of known element to yield predictable results.

Allowable Subject Matter
Claims 6-13 allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Junta US 20180261660.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625